Wells, J.
The fees which the law gives for the performance *591of official duties in relation to civil or criminal proceedings, do not constitute an interest in the proceedings. They are to be regarded simply as an equivalent for the service performed. A magistrate is not disqualified to render a judicial decision because he may thereby make further official action necessary for which he will receive the appropriate compensation in fees., And the court are of opinion that the case is not changed by the fact that such subsequent service is to be rendered, and fees received, in a different official capacity. The ground of interest relied upon to deprive the magistrate of the jurisdiction which he exercised in this case, is too remote and contingent to have that effect; and his interest is also, in legal estimation, equally balanced. The exceptions are therefore overruled*

 A similar decision was made in the case of Commonwealth vs. John McManus, which was argued at the same time with the foregoing case, and by the same counsel.